Per Curiam.
The relator, Clyde Clark an inmate of the State Prison has lodged with the clerk of this court a petition for the issuance of a writ to require his release on parole, representing that the Montana State Board of Pardons acting on an opinion rendered by the attorney general has refused to grant relator’s application for such parole.
This court is not the proper tribunal to grant the relief sought and it declines to assume jurisdiction in the matter. Accordingly the writ is denied and the proceeding ordered dismissed.